             Case 2:20-cv-01044-PD Document 1 Filed 02/24/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION


 JUAN C. VASQUEZ, Individually and on                   CaseNo.: ;2.l), C-V•      /C> Yl/
 Behalf of Others Similarly Situated,

 V.                                                      Jury Trial Demanded

 CDI CORPORATION



                                                                                               02n
                                      ORIGINAL COMPLAINT
                                                                                                       ·;1
                                                                                                     .Ji';"":\
                                                SUMMARY




Fair Labor Standards Act, 29 U.S.C. §201, et. seq. (FLSA).

        2.      Instead, CDI pays its hourly employees the same hourly rate for all hours worked in a

workweek, including those in excess of 40 in a workweek (straight-time-for-overtime).

        3.      CDI'Ss straight-time-for-overtime pay plan violates the FLSA because hourly

employees are owed overtime for hours worked in excess of 40 in a week at the rate of one-and-one-

half times their regular rates.

        4.      Juan C. Vasquez (Vasquez) brings this action to recover the unpaid overtime and other

damages owed to him and the other employees to whom CDI paid straight-time-for-overtime.

                                      JURISDICTION AND VENUE

        5.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because this action

arises under a federal statute. 29 U.S.C. § 216(6).

        6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(6)(2) because a substantial

portion of the acts and omissions Vasquez complains of occurred in this District and Division.




                                                                                    FEB 24 2020
              Case 2:20-cv-01044-PD Document 1 Filed 02/24/20 Page 2 of 8




                                                PARTIES

        7.       Vasquez worked for CDI as a Field Engineer within the last 3 years.

        8.       Throughout his employment, CDI paid Vasquez the same hourly rate for all the hours

he worked including those in excess of 40 in a workweek.

        9.       Vasquez's consent to be party plaintiff is attached.

        10.      Vasquez brings this FLSA collective action on behalf of himself and all other of

CDI'Ss employees who were paid according to CDI'S straight-time-for-overtime pay plan.

        11.      The FLSA collective group of employees Vasquez seeks to represent consists of:

        All hourly employees employed by CDI in the U.S. and who were paid
        according to CDl'S straight-time-for-overtime pay plan at any time during the
        last 3 years (the Straight-Time Workers).

        12.      CDI is a Pennsylvania corporation with its headquarters in Philadelphia, Pennsylvania.

        13.      CDI's registered business address is 1735 Market Street, Suite 200, Philadelphia,

Pennsylvania, 19103.

                                           FLSA COVERAGE

        14.      For at least the past 3 years, CDI has been an employer within the meaning of section

3(d) of the FLSA. 29 U.S.C. § 203(d).

        15.      For at least the past 3 years, CDI has been part of an enterprise within the meaning

of section 3(r) of the FLSA. 29 U.S.C. § 203(r).

        16.      For at least the past 3 years, CD I has been part of an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of section 3(s)(1) of the FLSA, 29

U.S.C. § 203(s)(1).

        17.      CDI has, and has had, employees engaged in commerce or in the production of goods

for commerce, or employees handling, selling, or otherwise working on goods or materials (including




                                                   -2-
                 Case 2:20-cv-01044-PD Document 1 Filed 02/24/20 Page 3 of 8




smart phones / devices, computers, office equipment, vehicles, etc.) that have been moved in or

produced for commerce.

           18.      Further, CDI's annual gross volume of sales has well exceeded $1,000,000 for at least

the past 3 years.

           19.      For at least the past 3 years, Vasquez and the Straight-Time Workers were engaged in

commerce or in the production of goods for commerce or were employees who handled, sold, or

otherwise worked on goods or materials that had been moved in or produced for commerce by any

person.

           20.      CDI treated all the Straight-Time Workers (including Vasquez) as employees by setting

their work schedules, controlling their job assignments, withholding taxes from their pay, and

maintaining their personnel records.

                                                    FACTS

           21.      CDI provides integrated engineering, design, architecture, and project support services

to the energy, chemicals, and infrastructure markets. 1

           22.      Vasquez and the Straight-Time Workers are among the employees who perform the

various engineering, project management, and support services for and on behalf of CDI.

           23.      CDI'S Straight-Time Workers, including Vasquez, typically worked more, indeed often

substantially more, than 40 hours a week.

           24.      CDI paid all its Straight-Time Workers pursuant to its straight-time-for-overtime pay

plan.

           25.      In August of 2018 Vasquez began work for CDI in Billings, Montana and continued

to work there for CDI through January 2019.




1   https: / / www.cdiengineeringsolutions.com/

                                                     -3-
              Case 2:20-cv-01044-PD Document 1 Filed 02/24/20 Page 4 of 8




        26.      Vasquez worked as a Field Engineer and was responsible for ordering and ensuring

the proper materials for CDI's projects.

        27.      CDI'S records reflect the hours Vasquez worked each workweek and pay period.

        28.      CDI paid Vasquez an hourly rate for all the hours he worked, including those in excess

of 40 in a week.

        29.      CDI did not guarantee Vasquez a minimum salary per week.

        30.      Although he often worked well over 40 hours per workweek, CDI never paid Vasquez

proper overtime but, rather, paid him straight-time-for-overtime.

        31.      All of CDI'S Straight-Time Workers perform or performed duties similar to those

Vasquez performed like providing engineering, project management, and support services to and on

behalf of CDI.

        32.      The Straight-Time Workers worked similar hours and were denied overtime as a result

of the same illegal straight-time-for-overtime pay practice.

        33.      All of CDI'S Straight-Time Workers regularly worked in excess of 40 hours in a

workweek.

        34.      Instead of paying the Straight-Time Workers overtime, CDI paid them only their

regular hourly rates for all their working hours including those in excess of 40 in a workweek.

        35.      As a result, CDI failed to pay the Straight-Time Workers proper overtime

compensation for hours worked in excess of 40 in a workweek.

                                           FLSA VIOLATIONS

        36.      Vasquez incorporates all preceding paragraphs.

        37.      CDI'S straight-time-for-overtime pay plan violates the FLSA because Vasquez and the

other Straight-Time Workers did not receive overtime pay for hours worked over 40 in a week at the

rate of 1.5 times their regular hourly rates of pay.


                                                  -4-
              Case 2:20-cv-01044-PD Document 1 Filed 02/24/20 Page 5 of 8




        38.      CDI knew, or showed reckless disregard for whether, its straight-time-for-overtime

pay plan violated the FLSA.

        39.      CDI'S failure to pay proper overtime compensation to the Straight-Time Workers was

not based on any reasonable interpretation of the law.

        40.      Nor was CDI'S decision not to pay proper overtime made in good faith.

        41.      Accordingly, Vasquez and the Straight-Time Workers are entitled to recover their

unpaid overtime under the FLSA, liquidated damages, attorney's fees, and costs.

                           COLLECTIVE AND CLASS ACTION ALLEGATIONS

        42.      Vasquez incorporates all preceding paragraphs.

        43.      Numerous employees have been denied overtime by CDI's straight-time-for-overtime

pay plan which is in willful violation of the FLSA.

        44.       Numerous other individuals who worked with Vasquez indicated they were paid in

the same manner, performed similar work, and were not properly compensated for all hours worked

as required by the FLSA.

        45.      From his observations and experience working for CDI, Vasquez is aware that CDI's

illegal practices or policies have been imposed on the Straight-Time Workers.

        46.      The Straight-Time Workers all regularly worked in excess of 40 hours per week and

received only their regular hourly rates for all hours worked.

        47.      These Straight-Time Workers are similarly situated to Vasquez in terms of relevant job

duties, pay provisions, and employment practices.

        48.      CD I's failure to pay overtime as required by the FLSA results &om a generally

applicable, systematic pay plan that is not dependent on the personal circumstances of the Straight-

Time Workers.




                                                  -5-
              Case 2:20-cv-01044-PD Document 1 Filed 02/24/20 Page 6 of 8




        49.      Thus, Vasquez's expenences are typical of the expenences of the Straight-Time

Workers.

        50.      The specific job titles or precise job locations of the various Straight-Time Workers

do not prevent collective treatment.

        51.      All Straight-Time Workers, regardless of their precise job requirements or rates of pay,

are entitled to overtime for hours worked in excess of 40 in a week.

        52.      Vasquez has no interests contrary to, or in conflict with, the Straight-Time Workers.

        53.      Like each Straight-Time Worker, Vasquez has an interest in obtaining the unpaid

overtime wages and other damages owed to him under federal law.

        54.      A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        55.      Absent this collective action, many Straight-Time Workers likely will not obtain redress

of their injuries and CDI will reap the unjust benefits of violating the FLSA.

        56.      Furthermore, even if some of the Straight-Time Workers could afford individual

litigation against CDI, it would be unduly burdensome to the judicial system.

        57.      Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts.

        58.      Therefore, this issue does not preclude collective action treatment.

                                             JURY DEMAND

        59.      Vasquez demands a trial by jury.

                                             RELIEF SOUGHT

        60.      Wherefore, Vasquez prays for:

                 (a)     an order allowing his claims to proceed as a FLSA collective action and
                         directing notice to the other Straight-Time Workers;

                 (b)     judgment finding CDI in violation of the FLSA;

                                                    -6-
Case 2:20-cv-01044-PD Document 1 Filed 02/24/20 Page 7 of 8




   (c)   judgment finding CDI liable to Vasquez and the Straight-Time Workers for
         unpaid overtime and an equal amount of liquidated damages;

   (d)   judgment awarding Vasquez and the Straight-Time Workers reasonable
         attorneys' fees, costs, and expenses;

   (e)   judgment awarding Vasquez and the Straight-Time Workers pre- and post-
         judgment interest at the highest rates allowed by law; and

   (f)   such other and further relief as may be necessary and appropriate.




                                By:
                                           omas N. Swee
                                       ID# 84192
                                MESSA & ASSOCIATES, P.C.
                                123 S. 22 nd Street
                                Philadelphia, PA 19103
                                215-568-3500-Telephone
                                215-578-3501 -Facsimile
                                tsweeney@messalaw.com
                                ATTORNEYS FOR PLAINTIFFS



                                        /s/ Richard]. (Rex) Burch
                                By:--------------
                                  Richard}. (Rex) Burch
                                  Fed. I.D. No.: 21615
                                  Texas Bar No.: 24001807
                                  Michael K. Burke
                                  Fed. I.D. No.: 24356
                                  Texas Bar No.: 24012359
                                BRUCKNER BURCH PLLC
                               8 Greenway Plaza, Suite 1500
                               Houston, Texas 77046
                               713-877-8788 - Telephone
                               713-877-8065 -Facsimile
                               rburch@brucknerburch.com
                               mburke@brucknerburch.com




                                 - 7-
              Case 2:20-cv-01044-PD Document 1 Filed 02/24/20 Page 8 of 8




                                                                             Michael A. Josephson
                                                                             Fed. I.D. No.: 27157
                                                                             Texas Bar No. 24014780
                                                                             Taylor A. Jones
                                                                             Fed. I.D. No.: 3348814
                                                                             Texas Bar No.: 24107823
                                                                             JOSEPHSON DUNLAP, LLP
                                                                             11 Greenway Plaza, Suite 3050
                                                                             Houston, Texas 77046
                                                                             713-352-1100 - Telephone
                                                                             713-352-3300 - Facsimile
                                                                             mjosephson@mybackwages.com
                                                                             tjones@mybackwages.com
                                                                             TO BE ADMITTED PRO HAC VICE




                                           FAIRLABOR STANDARDS ACT EMPLOYMENT SERVICES CONSENT

Prinl Name: Juan CVasquez

         I hereby consent to make ada:magainst _,,_.,.,._.~_,,._  . ____ to pursue my claims of unpaid overtime dunng the time Iha! I wcfked wlh
                                                               ,.,_
         thec~any.

    2. I designate the law firm and attorneys at JOSEPHSON DUNLAP, LLP and BRUCKNER BURCH PLLC as my atlorneys to prosecute and make
       decisions concerning my wage claims, the manner and method of conducting this litigation, lhe entering of an agreement wth Plaintiffs' counsa
       concerning attorneys' fees and costs, and al othe- matters pertaining lo lhis lawsuit

    3. I authaize the law firm and attorneys at JOSEPHSON DUNLAP, UP and BRUCKNER BURCH PLLC to use this consent to ie ITT/ daim in a
         separate lawsuit dass/collective action, or arbltration against ".,,.,,.,..,,,.,.            .

    4. I unda-stand that 'rJy fling this Consenl Form, I wi:1 be bound by the Judgmenl of the Court or arbitrator on al issues in this case.

                                                                          Date Signed: Jan 30, 2020


            -----------------------


                                                                                -8-
